Citation Nr: 1735081	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-34 378	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a deviated septum.

2. Entitlement to service connection for lung cancer to include as due to exposure to herbicides and calcium oxide.



REPRESENTATION

Appellant represented by:	Charles Binder, Attorney at Law


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army form July 1965 to July 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

These matters were previously before the Board in November 2011 and in November 2015.

FINDINGS OF FACT

1. The Veteran in this case served on active duty from July 1965 to July 1967.

2. On May 20, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant [, through his/her authorized representative,] has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER

	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


